NUMBER 13-08-00078-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GONZALES HEALTHCARE SYSTEMS,                                                     Appellant,

                                              v.

COUNTY OF GONZALES, TEXAS AND
ADVENTIST HEALTH SYSTEM/
SUNBELT HEALTHCARE, INC.,
D/B/A CENTRAL TEXAS MEDICAL CENTER,                                              Appellees.


  On appeal from the 25th District Court of Gonzales County, Texas.


                           MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

       This is an interlocutory appeal of the trial court’s denial of a plea to the jurisdiction

filed by appellant, Gonzales Healthcare Systems, a Texas hospital district (“the District”).

Based on the Texas Supreme Court’s recent decision in Harris County Hospital District v.
Tomball Regional Hospital, we hold that the District is immune from suit.1 Accordingly, we

reverse the trial court’s judgment denying the District’s plea to the jurisdiction, dismiss the

claims against the District, and remand to the trial court for further proceedings .

                                             I. Background

        In July 2006, W.L. Johnson, an inmate in the Gonzales County jail, became ill. He

was taken to Gonzales Memorial Hospital, a facility owned and operated by the District.

On July 5, 2006, Johnson signed an application for financial assistance under the District’s

indigent health care program.2 On July 6, 2006, Johnson underwent surgery at Gonzales

Memorial Hospital. That same day, due to complications of his medical condition, Johnson

was transferred to Central Texas Medical Center (“CTMC”) in San Marcos.3 Johnson was

not discharged from CTMC until August 3, 2006.4 The total charge for Johnson’s treatment

at CTMC was $368,448.60.

        After unsuccessfully seeking payment of the medical claim for Johnson’s expenses

from Gonzales County (“the County”) and the District, CTMC sued the County, asserting

various causes of action and seeking a declaratory judgment that the County was liable for

Johnson’s medical expenses.5 The County filed a counter-claim against CTMC and a

cross-claim against the District, contending that the District was responsible for payment

        1
            Harris County Hosp. Dist. v. Tomball Reg’l Hosp., 283 S.W .3d 838, 841 (Tex. 2009).

        2
        The parties disagree over whether the application was com plete and other m atters. It is undisputed,
however, that Johnson’s application was never processed by the District.

        3
          Adventist Health System /Sunbelt Healthcare, Inc., d/b/a Central Texas Medical Center (“CTMC”)
is a non-profit hospital located in Hays County, San Marcos, Texas. As explained herein, CTMC is an
appellee in this case.

        4
          On July 10, 2006, shortly after Johnson’s transfer to CTMC, Gonzales County released him from
custody; Johnson had served approxim ately half of his 270-day sentence.

        5
            The County is also an appellee in this case.

                                                       2
of Johnson’s medical expenses.6 CTMC later amended its pleadings, asserting, among

other claims, that the District and the County are jointly and severally liable for payment of

Johnson’s expenses and that the District does not have sovereign immunity.

        The District filed a plea to the jurisdiction, contending that it was “entitled to

governmental immunity against all claims asserted against it.” The District later filed an

amended plea to the jurisdiction, in which it argued that: (1) it was entitled to governmental

immunity; (2) neither CTMC nor the County had standing to assert any claim against the

District based on Johnson’s alleged indigency and any right accruing to him; and (3) based

on the District’s discretionary powers, no justiciable controversy existed.7

        On January 11, 2008, the trial court held a hearing on the District’s plea. At the

conclusion of the hearing, the trial court stated its opinion that the County was liable for

Johnson’s medical expenses prior to July 10, 2006 (the date of his discharge), but after

that date, the District was responsible for all of Johnson’s medical expenses. The trial

court denied the District’s plea to the jurisdiction.

        A few days later, the trial court sent a letter to all counsel, setting forth the following

findings and conclusions:

        1. There is no evidence that W.L. Johnston [sic] was not indigent and not a
        resident of Gonzales County at any relevant time for this matter.

        2. There is no evidence that there are any relatives or other individuals
        legally liable for his support.

        3. Gonzales Hospital District failed to make a determination or contest W.L.

        6
         The County later filed an am ended counter-claim against CTMC and cross-claim against the District,
in which it argued, am ong other things, that the District was wholly responsible for Johnson’s m edical
expenses and that the District did not have sovereign im m unity.

        7
           The District subsequently filed a “Supplem ent and Brief in Support of its First Am ended Plea to the
Jurisdiction,” in which it elaborated on its sovereign im m unity claim and non-justiciability argum ent.

                                                       3
        Johnson’s indigency at the time of his admission. (Section 17 of the
        enabling statute says that “manager may cause inquiry to his
        circumstances”[)].

        4. W.L. Johnson discharged his sentence on July 10, 2006 at 8:30 A.M.

        5. Gonzales Hospital District waived any right to contest W.L. Johnson’s
        indigency at the time of his admission and assumed the duty to provide
        medical care.

        6. Gonzales Hospital District would be responsible for the total cost of W.L.
        Johnson’s medi[c]al care while in Gonzales County’s custody and afterward.

        Gonzales Hospital District’s plea to the jurisdiction/abatement is DENIED.
        Adventist Health System’s motion for partial summary judgment against
        Gonzales County is DENIED. Gonzales County’s motion for partial summary
        judgment against Adventist Health System is GRANTED.[8]

This interlocutory appeal by the District ensued. By two issues, the District contends that:

(1) appellees, CTMC and the County, lack standing and their claims against the District are

non-justiciable; and (2) the District has governmental immunity from suit. Because we find

the District’s second issue is dispositive, we address it first.

                           II. Standard of Review and Applicable Law

        “A party asserting governmental immunity to suit challenges the trial court’s

jurisdiction.”9 “A motion or plea asserting such immunity involves a question of law that we

review de novo.”10

        As the supreme court recently stated in Tomball:

        Governmental immunity protects political subdivisions of the State from
        lawsuits for damages. Hospital districts have such immunity. Governmental

        8
         W e note that the record contains partial m otions for sum m ary judgm ent filed by CTMC and the
County against each other. The trial court’s rulings as to these m otions for partial sum m ary judgm ent are not
before us, and we express no opinion as to those rulings.

        9
            Tomball Reg’l Hosp., 283 S.W .3d at 842.

        10
             Id.

                                                       4
       immunity, like the doctrine of sovereign immunity to which it is appurtenant,
       involves two issues: whether the State has consented to suit and whether
       the State has accepted liability. Immunity from suit is jurisdictional and bars
       suit; immunity from liability is not jurisdictional and protects from judgments.
       Immunity is waived only by clear and unambiguous language.11

                                                  III. Discussion

       In Tomball, the supreme court held that a hospital district is immune from suit by a

hospital authority for the recovery of medical expenses for hospital care rendered by the

hospital authority to indigent patients.12 The court found that the Legislature has not

waived a hospital district’s immunity from suit “either by specific statutory language or by

implication from a constitutional and statutory framework.”13

       We conclude that the supreme court’s holding in Tomball governs this case. In

Tomball, the supreme court examined chapter 281 of the health and safety code, which

addresses “hospital districts in counties of at least 190,000.”14 In the present case,

appellees, the County and CTMC, cite the “sue and be sued” language of section 282.048

of the health and safety code.15 Chapter 282 of the health and safety code addresses

“hospital districts in counties of 75,000 or less.”16 However, we have compared chapters

281 and 282, and find no reason that would limit the supreme court’s holding in Tomball

to hospital districts created under chapter 281. Moreover, since the decision in Tomball,



       11
            Id. at 842-43 (citations om itted).

       12
            Id. at 841.

       13
            Id.

       14
            See T EX . H EALTH & S AFETY C OD E A N N . §§ 281.001-.124 (Vernon 2001 & Supp. 2008).

       15
            See T EX . H EALTH & S AFETY C OD E A N N . § 282.048 (Vernon 2001).

       16
            See id. §§ 282.001-.127 (Vernon 2001).

                                                         5
appellees have filed no supplemental authority distinguishing the case or arguing that it

does not govern the present case.17

                                             IV. Conclusion

        Based on the supreme court’s decision in Tomball, we hold that the District is

immune from suit.18 We hold that the trial court did not have jurisdiction over appellees’

claims against the District. We sustain the District’s second issue, reverse the trial court’s

judgment denying the District’s plea to the jurisdiction, and remand to the trial court for

further proceedings consistent with this opinion.19




                                                                      LINDA REYNA YAÑEZ,
                                                                      Justice


Memorandum Opinion delivered and
filed this the 22nd day of October, 2009.




        17
           The suprem e court’s decision in Tomball was issued on May 1, 2009, well after briefing and oral
argum ent in this case. See Tomball Reg’l Hosp., 283 S.W .3d at 849. On May 15, 2009, the District filed
“Supplem ental Authority,” arguing that the decision “directly addresses” the issue in the present case. No
response or supplem ental authority was subm itted by appellees.

        18
             See id.

        19
            Because the District’s second issue is dispositive, we need not address its first issue. See T EX . R.
A PP . P. 47.1.

                                                        6